DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/30/2022 has been considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation " step (e.1) or step (e.2) ".  There is insufficient antecedent basis for this limitation in the claim.  The antecedent basis is provided in claim 6, however claim 7 does not depend from claim 6.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation the steel component has a carbon content of 0.10 to 1.20 wt.%, based on the total weight of the steel component, and the claim also recites preferably wherein the steel component comprises a 100Cr6 steel or a 100CrMo7-3 steel which is the narrower statement of the limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9828664 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the reference patent teaches a method for heat treating a steel component the method comprising steps of (a method of heat treating a steel component comprising the steps of) carbonitriding the steel component (a) carbonitriding the steel component) in a furnace in the presence of a first concentration of ammonia gas and at least one gas selected from the group consisting of methane, propane and natural gas, decreasing the first concentration of ammonia gas to a second concentration of ammonia gas less than the first concentration during the carbonitriding; and ferritically nitrocarburizing the steel component (ferritically nitrocarburizing the steel component), c) quenching the steel component (quenching the steel component) and d) tempering the steel component (optionally tempering the steel component).  The claims of the reference patent do not teach that the steps must be performed in the same order as the instant claims (sequential steps).  Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 6-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Larsson et al. (US 2015225835 A1).
Regarding claims 1-3 and 10-11, Larsson teaches “a method for heat treating a steel component” (which reads upon “a method of heat treating a steel component”, as recited in instant claim 1; which reads upon “a heat-treated steel component treated by the method of heat treating a steel component”, as recited in instant claim 10; paragraph [0002]).  Larsson teaches “the steps of a) carbonitriding the steel component, and b) ferritically nitrocarburizing the steel component, whereby these steps are preferably carried out sequentially” (which reads upon “comprising the sequential steps of: a) carbonitriding the steel component and d) ferritically nitrocarburizing the steel component”, as recited in the instant claim; paragraph [0007]).  Larsson teaches that “the steel component is subjected to a carbonitriding process (step a)), at a temperature of 970 °C. for 5-25 hours for example” (which reads upon “wherein carbonitriding the steel component in step (a) comprises carbonitriding the steel component for 5 to 30 hours”, as recited in instant claim 2; paragraph [0033]).  Larsson teaches that “step b) may be carried out using gaseous, salt bath, ion or plasma or fluidized bed ferritic nitrocarburizing” (which reads upon “quenching the steel component”, as recited in the instant claims; which reads upon “wherein quenching the steel component in step (b) comprises quenching the steel component in a salt or oil bath”, as recited in instant claims 3 and 11; paragraph [0012]).  Larsson teaches that “the steel component is then ferritically nitrocarburized (step b)), by re-heating the component to a temperature of 500-700 °C., preferably to a temperature below 590 °C” (paragraph [0034]; the steel was at 970 °C in step a), was placed in a salt bath and cooled to below the nitrocarburizing temperature (quenched) and then re-heated for step b).  
Regarding claims 4 and 12, Larsson teaches the method of claims 1-2 as stated above.  Because the tempering step of step c) is optional, these limitations are not reached.  However, the tempering step taught after the nitrocarburizing step in paragraph [0019] is done at 150-260° C.  
Regarding claim 6, Larsson teaches the method of claim 1 as stated above.  Larsson teaches that “the method comprises the steps of c) quenching the steel component and d) tempering the steel component” (paragraph [0019]).  
Regarding claim 7, Larsson teaches the method of claim 1 as stated above.  Larsson teaches that “the method may comprise the step of tumbling the steel component after step b)” (paragraph [0036]; step b) of Larsson is nitrocarburizing and corresponds to step d) of the instant claims).  
Regarding claim 8, Larsson teaches the method of claim 1 as stated above.  Larsson teaches that “the steel component may comprise steel with a carbon content of 0.60 to 1.20 weight %, 100Cr6 steel, or a 100CrMo7 steel” (paragraph [0039]).  
Regarding claim 9, Larsson teaches the method of claim 1 as stated above.  Larsson teaches that the “method may be used to heat treat a steel component that comprises or constitutes a rolling element or roller, or a steel component for an application in which is subjected to alternating Hertzian stresses” (paragraph [0040]).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al. (US 2015225835 A1), as applied to claims 1-2 above.  
Regarding claims 5 and 13, Larsson teaches the method of claims 1-2 as stated above.  Larsson teaches that “the steel component is then ferritically nitrocarburized (step b)), by re-heating the component to a temperature of 500-700 °C., preferably to a temperature below 590 °C” (which reads upon “ferritically nitrocarburizing the steel component in step (d) comprises ferritically nitrocarburizing the steel component at a temperature of about 580 °C or less”, as recited in instant claims 5 and 13; paragraph [0034]).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of about 580 °C or less lies inside the range disclosed by the prior art of below 590 °C.  Accordingly, the prior art renders the claim obvious.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year Q2: 3/20 – 3/24/2023; Q3: 6/12 – 6/16/2023. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA JANSSEN/Primary Examiner, Art Unit 1733